DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-May-2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 11, 13-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US 2018/0013380) in view of Maxey et al. (US 2015/0377518) and further in view of Henderson et al. (US 2018/0358921).  
Childress discloses a solar tracker system (see Abstract, FIGS. 1-9) comprising: a torque tube (19); a solar panel (20) assembly attached to the torque tube (see FIGS. 7, 8); a housing  (17) defining at least one chamber (see ¶ 0028, “flow of oil through damper” implies chamber) and at least one fluid passageway extending from the at least one chamber (see ¶ flow of oil through damper”); an active lock (see ¶ 0028, “pin”) connected to at least one seal (see ¶ 0028, “valve”) configured to prevent a flow path of fluid while in a sealed state and allow the flow path of fluid in an unsealed state (see ¶ 0028); and a controller in communication with the torque tube and the active lock (see ¶0028, “controller”), the controller comprising at least one processor in communication with at least one memory, wherein the at least one processor is programmed to: receive a detected wind condition including at least one of a detected wind speed or a detected wind direction (see ¶¶ 0041, 0042), select a stowed position based on the at least one of the detected wind speed or the detected wind direction (see ¶¶ 0041, 0042); instruct the torque tube to rotate the solar panel assembly to the first stowed angle (see ¶¶ 0041, 0042) and when the panel is at the stowed angle, instruct the at least one seal to transition to the sealed state (see ¶¶ 0028, 0041, 0042). 
Childress does not disclose that the controller is configured to monitor a current angle of the solar panel assembly; compare the current angle to the stowed angle; and 6636672-238 when the current angle is equal to the stowed angle, instruct the at least one seal to transition to the sealed state.  
Maxey discloses a solar tracker system (see Abstract, FIGS. 1-22), wherein the controller is configured to monitor a current angle of the solar panel assembly (see ¶ 0103); compare the current angle to the target angle (see ¶ 0103).  
It would have been obvious to combine the feedback system of Maxey (including the controller configured to monitor and compare a measured angle with a target angle) to ensure that the solar panel assembly is in the desired stowed position prior to actuating a lock, thereby ensuring that the panel is in a position that provides maximal protection.  
Childress does not disclose that the first stowed position is one of a plurality of stowed positions based on the detected wind condition, wherein each stowed position of the plurality of stowed positions is associated with a respective detected wind condition and a corresponding stowed angle of the solar panel assembly, the first stowed position being associated with a first stowed angle of the solar panel assembly.  
Henderson teaches a solar tracker (see Abstract, FIGS. 1-4), comprising a tracker control system (16) programmed to: receive a detected wind condition including at least one of a detected wind speed or a detected wind direction (see ¶ 0020), select a first stowed position (see ¶¶ 0021, 0022) from a plurality of stowed positions (see ¶¶ 0021, 0022) based on the detected wind condition (see ¶¶ 0021, 0022, FIG. 4), wherein each stowed position of the plurality of stowed positions is associated with a respective detected wind condition (see ¶¶ 0021, 0022) and a corresponding stowed angle of the solar panel assembly (see ¶¶ 0021, 0022), the first stowed position being associated with a first stowed angle of the solar panel assembly (see ¶¶ 0021, 0022).  
It would have been obvious to configure the solar tracker of Childress to have a plurality of stowed positions to optimize the energy generation without risking the structural integrity of the array (see e.g. Henderson, ¶ 0011).  
Regarding claim 3, Maxey teaches that the solar tracker system further includes a sensor (120) to detect the current angle of the solar panel assembly and wherein the at least one processor is further programmed to receive the current angle of the solar panel assembly from the sensor (see ¶ 0103).  
Regarding claim 4, Maxey teaches that the at least one processor is further programmed to: determine if the current angle is equal to the target angle (see ¶ 0103); and when the current angle is not equal to the target angle, instruct the torque tube to continue to rotate the solar panel assembly (see ¶ 0103).  
Regarding claim 5, Childress discloses that the at least one processor is further programmed to: receive a second command to resume normal tracking (see ¶¶ 0028, 0042); 6736672-238 instruct the at least one seal to transition to the unsealed state in response to receiving the second command (see ¶¶ 0028, 0042); and instruct the torque tube to rotate the solar panel assembly to a current tracking angle (see ¶ 0027, “flexible movement and/or damping during normal operation (i.e. tracking)”). 
Childress does not disclose that the first stowed position is selected based on a first detected wind speed exceeding a threshold wind speed, that the second command to resume normal tracking is made in response to a second detected wind speed being below the threshold.
Henderson teaches that the first stowed position is selected based on a first detected wind speed exceeding a threshold wind speed (see ¶ 0021), that the second command to resume normal tracking is made in response to a second detected wind speed being below the threshold (see e.g. ¶¶ 0018, 0021).
It would have been obvious to combine the wind speed threshold of Henderson with the control method of Childress to optimize energy generation without risking structural integrity of the solar array (see e.g. Henderson, ¶ 0011). 
Regarding claim 6, Childress discloses that the current tracking angle is based on a current position of the Sun (see ¶¶ 0003, 0027).  
Regarding claim 7, Childress discloses that the at least one processor is further programmed to receive a first command to place the solar panel assembly in the first stowed position based on a detected wind speed (see ¶¶ 0027, 0041, 0042).  
Regarding claim 11, Childress discloses a method for operating a solar tracker in an array (see Abstract, FIGS. 1-9), the method implemented by at least one processor in communication with at least one memory (see ¶ 0028), the method comprises: placing a solar panel assembly (20) at a tracking angle based on a current location of the sun (see ¶¶ 0003, 0027, 0035); receiving a command to place the solar panel assembly in a first stowed position in which the solar panel assembly is oriented at a first stowed angle (see ¶¶ 0041, 0042), wherein the first stowed angle is based on at least one of a detected wind speed, a detected wind direction, or a detected precipitation type (see ¶¶ 0041, 0042); instructing a torque tube (19) to rotate the solar panel assembly to the first stowed angle (see ¶¶ 0041, 0042); and when the current angle is equal to the stowed angle, instructing at least one seal (see ¶ 0028, “seal”) to transition to a sealed state to obstruct a flow path of fluid through a housing of the solar tracker (see ¶¶ 0028, 0041, 0042).  
Childress does not disclose monitoring a current angle of the solar panel assembly; compare the current angle to the first stowed angle; and 6636672-238 when the current angle is equal to the first stowed angle, instruct the at least one seal to transition to the sealed state.  
Maxey discloses a solar tracker system (see Abstract, FIGS. 1-22), wherein the controller is configured to monitor a current angle of the solar panel assembly (see ¶ 0103); compare the current angle to the target angle (see ¶ 0103).  
It would have been obvious to combine the feedback system of Maxey (including monitoring and comparing of a measured angle with a target angle) to ensure that the solar panel assembly is in the desired stowed position prior to actuating a lock, thereby ensuring that the panel is in a position that provides maximal protection.  
Childress does not disclose that the first stowed position is one of a plurality of stowed positions based on the detected wind condition, wherein each stowed position of the plurality of stowed positions is associated with a respective detected wind condition and a corresponding stowed angle of the solar panel assembly, the first stowed position being associated with a first stowed angle of the solar panel assembly.  
Henderson teaches a method for operating a solar tracker (see Abstract, FIGS. 1-4), comprising receiving a detected wind condition including at least one of a detected wind speed or a detected wind direction (see ¶ 0020), selecting a first stowed position (see ¶¶ 0021, 0022) from a plurality of stowed positions (see ¶¶ 0021, 0022) based on the detected wind condition (see ¶¶ 0021, 0022, FIG. 4), wherein each stowed position of the plurality of stowed positions is associated with a respective detected wind condition (see ¶¶ 0021, 0022) and a corresponding stowed angle of the solar panel assembly (see ¶¶ 0021, 0022), the first stowed position being associated with a first stowed angle of the solar panel assembly (see ¶¶ 0021, 0022).  
It would have been obvious to configure the method of Childress to have a plurality of stowed positions to optimize the energy generation without risking the structural integrity of the array (see e.g. Henderson, ¶ 0011).  
Regarding claim 13, Maxey teaches receiving the current angle of the solar panel assembly from a sensor (120) (see ¶ 0103).  
Regarding claim 14, Maxey teaches determining if the current angle is equal to the target angle (see ¶ 0103); and when the current angle is not equal to the target angle, instructing the torque tube to continue to rotate the solar panel assembly (see ¶ 0103).  
Regarding claim 15, Childress discloses receiving a second command to resume normal tracking (see ¶¶ 0028, 0042); 6736672-238 instructing the at least one seal to transition to the unsealed state in response to receiving the second command (see ¶¶ 0028, 0042); and instructing the torque tube to rotate the solar panel assembly to a current tracking angle (see ¶ 0027, “flexible movement and/or damping during normal operation (i.e. tracking)”).  
Childress does not disclose that the first stowed position is selected based on a first detected wind speed exceeding a threshold wind speed, that the second command to resume normal tracking is made in response to a second detected wind speed being below the threshold.
Henderson teaches that the first stowed position is selected based on a first detected wind speed exceeding a threshold wind speed (see ¶ 0021), that the second command to resume normal tracking is made in response to a second detected wind speed being below the threshold (see e.g. ¶¶ 0018, 0021).
It would have been obvious to combine the wind speed threshold of Henderson with the control method of Childress to optimize energy generation without risking structural integrity of the solar array (see e.g. Henderson, ¶ 0011). 
Regarding claim 16, Childress discloses placing the solar panel assembly in the first stowed position based on a detected wind speed (see ¶¶ 0027, 0041, 0042).  
Regarding claim 19, Childress discloses a system (see Abstract, FIG. 9) comprising: a plurality of solar trackers (17, 21, 22) each attached to a torque tube (19) for changing an angle of the corresponding solar tracker of the plurality of solar trackers (see ¶¶ 0027, 0028), and wherein the plurality of solar trackers are in an array (see FIG. 9; ¶ 0036); and a controller in communication with the plurality of solar trackers (see ¶ 0028), the controller comprising at least one processor in communication with at least one memory (see ¶ 0028), wherein the at least one processor is programmed to: instruct the plurality of solar trackers to place the corresponding solar tracker at a tracking angle based on a current location of the sun (see ¶¶ 0003, 0027); receive a detected wind condition from one or more sensors, the detected wind condition including at least one of a detected wind speed, a detected wind direction, or a detected precipitation type (see ¶ 0041); determine an event is occurring based on the detected wind condition from the one or more sensors (see ¶ 0041); select a first stowed position based on the information (see ¶¶ 0041, 0042); transmit instructions to the plurality of solar trackers to rotate to a stowed position (see ¶ 0042); and wherein the plurality of solar trackers are configured to: receive the instruction rotate to a first stowed angle associated with the first stowed position (see ¶ 0042);7136672-238 rotate towards the first stowed angle (see ¶ 0042); and when the current angle is equal to the stowed angle, instruct at least one seal to transition to a sealed state to obstruct a flow path of fluid through a housing of the corresponding solar tracker (see ¶¶ 0028, 0041, 0042). 
Childress does not disclose that the controller is configured to monitor a current angle of the solar panel assembly; compare the current angle to the stowed angle; and 6636672-238 when the current angle is equal to the stowed angle, instruct the at least one seal to transition to the sealed state.  
Maxey discloses a solar tracker system (see Abstract, FIGS. 1-22), wherein the controller is configured to monitor a current angle of the solar panel assembly (see ¶ 0103); compare the current angle to the target angle (see ¶ 0103).  
It would have been obvious to combine the feedback system of Maxey (including the controller configured to monitor and compare a measured angle with a target angle) to ensure that the solar panel assembly is in the desired stowed position prior to actuating a lock, thereby ensuring that the panel is in a position that provides maximal protection.  
Childress does not disclose that the first stowed position is one of a plurality of stowed positions based on the detected wind condition, wherein each stowed position of the plurality of stowed positions is associated with a respective detected wind condition and a corresponding stowed angle of the solar panel assembly, the first stowed position being associated with a first stowed angle of the solar panel assembly.  
Henderson teaches a solar tracker (see Abstract, FIGS. 1-4), comprising a tracker control system (16) programmed to: receive a detected wind condition including at least one of a detected wind speed or a detected wind direction (see ¶ 0020), select a first stowed position (see ¶¶ 0021, 0022) from a plurality of stowed positions (see ¶¶ 0021, 0022) based on the detected wind condition (see ¶¶ 0021, 0022, FIG. 4), wherein each stowed position of the plurality of stowed positions is associated with a respective detected wind condition (see ¶¶ 0021, 0022) and a corresponding stowed angle of the solar panel assembly (see ¶¶ 0021, 0022), the first stowed position being associated with a first stowed angle of the solar panel assembly (see ¶¶ 0021, 0022).    
It would have been obvious to configure the solar tracker of Childress to have a plurality of stowed positions to optimize the energy generation without risking the structural integrity of the array (see e.g. Henderson, ¶ 0011).  
Regarding claim 21, Childress discloses a slew drive connected to the torque tube centrally along a longitudinal length of the torque tube (see ¶ 0005), wherein the active lock is a first active lock of a plurality of active locks of the solar tracking system (see FIG. 9, comprising a plurality of dampers (17), each having an active lock (see e.g. ¶ 0034)), each active lock connected to the torque tube at a different position along the longitudinal length of the torque tube (see FIG. 9), and wherein the controller is in communication with the slew drive (see ¶ 0042) and each active lock of the plurality of active locks, wherein the at least one processor is further programmed to instruct each active lock of the plurality of active locks to transition to respective sealed states (see ¶ 0041, 0042).  
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US 2018/0013380) in view of Maxey et al. (US 2015/0377518) and Henderson et al. (US 2018/0358921), as applied to claims 7 and 16, above, and further in view of Sharpe (US 2021/0194417).  
Regarding claim 8, Childress discloses placing the solar panel assembly into a stowed position based upon detected environmental forces (see ¶ 0042), which includes detected snow (see ¶ 0041).  
Childress does not disclose that the solar panel assembly is placed in a second stowed position, wherein the second stowed position is different from the first stowed position.
Sharpe teaches a solar tracker assembly (see ¶ 0002) comprising at least one processor programmed to receive a second command to place the solar panel assembly in a second stowed position based on a detected precipitation type (see ¶¶ 0046, 0048, 0055), wherein the second stowed position is different from the first stowed position (see ¶¶ 0046, 0048, 0055).  
It would have been obvious to combine the second-stow position of Sharpe with Childress to ensure that snow does not accumulate on the solar panels.  
Regarding claim 9, Sharpe teaches that the solar panel assembly is oriented in a second stowed angle in the second stowed position that is steeper than the first stowed angle (see FIGS. 6A, 6B), and wherein the detected precipitation type is at least one of snow or hail (see ¶¶ 0048, 0055).
Regarding claim 17, Childress discloses placing the solar panel assembly into a stowed position based upon detected environmental forces (see ¶ 0042), which includes detected snow (see ¶ 0041).  
Childress does not disclose that the solar panel assembly is placed in a second stowed position, wherein the second stowed position is different from the first stowed position.
Sharpe teaches a solar tracker assembly (see ¶ 0002) comprising at least one processor programmed to receive a second command to place the solar panel assembly in a second stowed position based on a detected precipitation type (see ¶¶ 0046, 0048, 0055), wherein the second stowed position is different from the first stowed position (see ¶¶ 0046, 0048, 0055).  
It would have been obvious to combine the second-stow position of Sharpe with Childress to ensure that snow does not accumulate on the solar panels.  
Regarding claim 18, Sharpe teaches that the solar panel assembly is oriented in a second stowed angle in the second stowed position that is steeper than the first stowed angle (see FIGS. 6A, 6B), and wherein the detected precipitation type is at least one of snow or hail (see ¶¶ 0048, 0055).  
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US 2018/0013380) and Maxey et al. (US 2015/0377518) and Henderson et al. (US 2018/0358921), as applied to claim 1, above, and further in view of Ruan (US 2018/0328440).
Regarding claim 10, Childress does not disclose that wherein the at least one chamber includes a first chamber and a second chamber, the housing further defining an outer fluid channel radially outwards from the first chamber, the at least one fluid passageway including a first fluid passageway extending between the first chamber and the second chamber and a second fluid passageway extending from the second chamber to the outer fluid channel, the flow path of fluid extending between the first chamber and the outer fluid channel, the active lock comprising a shaft that is moveable along an extension axis, the shaft defining a radial projection that is axially spaced form the first fluid passageway when the active lock is in the unsealed state, and wherein, when the active lock is in the sealed state, and wherein the at least one seal obstructs the flow path between the first chamber and the outer fluid channel and the radial projection covers the first passageway.  
Ruan teaches a damper (see Abstract, FIG. 5(b)) comprising a housing (156) including a first chamber (190) and a second chamber (198), the housing further defining an outer fluid channel (150) radially outwards from the first chamber (see FIG. 5(b)), and further including a first fluid passageway (194) extending between the first chamber and the second chamber (see FIG. 5(b)) and a second fluid passageway (202) extending from the second chamber to the outer fluid channel (see FIG. 5(b)), the flow path of fluid extending between the first chamber and the outer fluid channel (see FIG. 5(b), ¶¶ 0045, 0046), the active lock comprising a shaft (197) that is movable along an extension axis (see ¶ 0046), the shaft defining a radial projection (see FIG. 5(b), portion of shaft projects radially from portion (201)) that is axially spaced from the first fluid passageway when the active lock is in the unsealed state (see ¶ 0046), and wherein, when the active lock is in the sealed state, the at least one seal obstructs the flow path between the first chamber and the outer fluid channel and the radial projection covers the first passageway (see FIG. 5(b), ¶¶ 0045, 0046).  
It would have been obvious to replace the housing of Childress with the housing of Ruan, because Childress discloses that “[t]he exact construction of the dynamic stabilizer . . . can be varied, as long as it provides the ability to lock and unlock” (see ¶ 0028) and Ruan discloses a stabilizer that provides the ability to lock and unlock (see ¶ 0045).  Therefore, it would have been obvious to use the known locking configuration of Ruan.    
Regarding claim 23, Childress does not disclose a piston positioned at least partially within the housing, the housing defining a longitudinal axis and the piston being moveable within the housing along the longitudinal axis, wherein the solar tracker system further comprises an accumulator attached to the housing and in flow communication with the at least one chamber, and wherein the active lock blocks fluid communication between the at least one chamber and the accumulator when the active lock is in the sealed state.
Ruan teaches a selectively lockable damper (see Abstract, FIG. 4a) comprising a piston (136) positioned at least partially within the housing (see FIG. 4a), the housing defining a longitudinal axis and the piston being moveable within the housing along the longitudinal axis (see ¶ 0035; FIG. 4a), further comprising an accumulator (150) attached to the housing and in flow communication with the at least one chamber (see e.g. FIG. 5b), and wherein the active lock blocks fluid communication between the at least one chamber and the accumulator when the active lock is in the sealed state (see e.g. FIG. 5b).
It would have been obvious to configure the damper of Childress to have a piston and accumulator, as taught by Ruan, to utilize a known configuration of a damper that is capable of selectively locking and unlocking.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot in view of the new grounds of rejection noted above.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art of record does not disclose that each active lock of the plurality of active locks comprises a locking system motor for moving the active lock between the sealed state and the unsealed state, an onboard battery for providing power to the locking system motor, and an antenna for receiving communications from the controller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

August 26, 2022